Citation Nr: 0704643	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  03-21 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1950 to February 
1952.  This case comes to the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision.  The issue was 
remanded in October 2004 by the Board for further development 
and a supplemental statement of the case was issued in 
October 2005.


FINDING OF FACT

The veteran does not have bilateral hearing loss that was 
present in service, manifested within one year of separation 
from service, or is otherwise related to active duty service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303,3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  The RO issued a complete notification letter in 
November 2004.  While this letter was issued after initial 
adjudication of the claim, the veteran has not been 
prejudiced by lack of notification because he was also issued 
a statement of the case in July 2003 which contained the 
entire text of 38 C.F.R. § 3.159 and a supplemental statement 
of the case in October 2005 which also contained the entire 
text of 38 C.F.R. § 3.159.
	
VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO has obtained 
the veteran's service medical records, VA treatment records, 
private medical records indicated to be relevant by the 
veteran and afforded the veteran a VA examination.  There 
does not appear to be any other evidence, VA or private, 
relevant to the claims that the RO has failed to attempt to 
obtain at this time.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The veteran has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last adjudication by the RO.  Therefore, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  

II.  Claim for Service Connection

The veteran claims that noise exposure during service has 
resulted in his current bilateral hearing loss.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be: 1) 
a medical diagnosis of a current disability; 2) medical or, 
in certain cases, lay evidence of in-service occurrence of a 
disease or injury; and 3) medical evidence of a nexus between 
an in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Certain chronic disease to include sensorineural hearing loss 
(as an organic disease of the nervous system) may be presumed 
to have been incurred during service if manifested to a 
degree of 10 percent or more within one year of service 
separation, the absence of any findings of the disease 
process during service notwithstanding.  38 C.F.R. §§ 3.307, 
3.309.  

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service medical records indicate the veteran was treated 
during service for a perforated ear drum, but are negative 
for any complaints or findings concerning hearing loss.  
Examination for separation from service showed whispered 
voice testing of 15/15 in both ears.  The veteran also 
underwent a service examination in 1956 in connection with 
service as a reservist at which time whispered voice testing 
was again reported as 15/15.  

The veteran submitted a private medical record dated October 
2000 which indicates a diagnosis of bilateral hearing loss.  
While the private physician lists possible sources of noise 
exposure to include service and riding a motorcycle as a 
police officer after service, no opinion regarding the 
etiology of the veteran's bilateral hearing loss is made 
relating the veteran's diagnosis to service.

The veteran underwent a VA examination in August 2005 which 
also indicated a diagnosis of bilateral hearing loss.  The 
examiner thoroughly reviewed the veteran's claims file in 
addition to taking an oral history from the veteran at the 
time of the examination.  The examiner noted several 
discrepancies between the evidence in the claims file and the 
history as related by the veteran.  At the examination, the 
veteran claimed that onset of hearing loss occurred in 
service and denied any post-service sources of noise exposure 
whereas the evidence in the claims file notes that he only 
experienced hearing loss many years after service and that he 
rode a motorcycle while working as a police officer after 
service.  The examiner cited these two discrepancies along 
with the fact that the veteran's in-service noise exposure 
was limited to only a few months before concluding that the 
veteran's bilateral hearing loss was unrelated to service and 
was rather related to post-service noise exposure.

Based on the foregoing medical evidence, the veteran's 
bilateral hearing loss is determined to be not related to his 
in-service noise exposure.  Despite the veteran's contentions 
that he currently suffers from bilateral hearing loss related 
to service, the weight of the medical evidence is against 
such a relationship.  While the veteran may sincerely believe 
that his bilateral hearing loss is related to his service, as 
a lay person, he is not competent to render a medical 
diagnosis or etiological opinion and there has been no 
medical evidence submitted to substantiate his claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  For the 
reasons discussed above, the preponderance of the evidence 
establishes that the veteran currently does not have 
bilateral hearing loss as a result of service.  38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


